Notice: This opinion is subject to formal revision before publication in the Atlantic and
Maryland Reporters. Users are requested to notify the Clerk of the Court of any formal
errors so that corrections may be made before the bound volumes go to press.


                              District of Columbia
                               Court of Appeals
No. 17-BG-861

IN RE JEFF GODFREY
                                                           2017 DDN 129
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Reg. No. 989724

BEFORE: Glickman and McLeese, Associate Judges, and Steadman, Senior Judge.

                                    ORDER
                            (FILED - December 21, 2017)

       On consideration of the certified order annulling respondent’s license to
practice law in the state of West Virginia; this court’s October 10, 2017, order
temporarily suspending respondent and directing him to show cause why the
functionally equivalent reciprocal discipline of disbarment should not be imposed;
and the statement of Disciplinary Counsel regarding reciprocal discipline; it
appearing that respondent did not file a response to the show cause order or the
required D.C. Bar R. XI, § 14 (g) affidavit; and it further appearing that respondent
has failed to inform the District of Columbia bar of his current address, it is

       ORDERED that Jeff Godfrey is hereby disbarred from the practice of law in
the District of Columbia. See In re Sibley, 990 A.2d 483, 487-88 (D.C. 2010)
(explaining that the presumption of identical discipline in D.C. Bar R. XI, § 11 (c)
will prevail except in “rare” cases); In re Cole, 809 A.2d 1226, 1227 n.3 (D.C. 2002)
(explaining that in unopposed reciprocal matters the “imposition of identical
discipline should be close to automatic”). It is

       FURTHER ORDERED that for the purposes of reinstatement the time for
reinstatement will not begin to run until such time as respondent files a D.C. Bar R.
XI, § 14 (g) affidavit.
                                 PER CURIAM